SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1350
CA 11-01025
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, GREEN, AND MARTOCHE, JJ.


TIMOTHY J. DADDARIO, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

BUSINESS VENTURE ASSOCIATES LIMITED PARTNERSHIP,
DEFENDANT-APPELLANT.


THORN GERSHON TYMANN AND BONANNI, LLP, ALBANY (AMANDA KURYLUK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SUGARMAN LAW FIRM, LLP, SYRACUSE (AMY M. VANDERLYKE OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (Brian
F. DeJoseph, J.), entered March 11, 2011 in a personal injury action.
The order denied the motion of defendant for summary judgment
dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    December 23, 2011                      Frances E. Cafarell
                                                   Clerk of the Court